Citation Nr: 0016631	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating action in 
which the RO denied, among other things, denied a compensable 
evaluation for the veteran's service-connected left 
varicocele.  The veteran timely appealed that decision to the 
Board.

In a decision dated in December 1998, the Board determined 
that no new and material evidence had been submitted by the 
veteran to reopen a claim for service connection for hiatal 
hernia; granted an increase in a service connected bilateral 
inguinal hernia from 10 percent to 20 percent; and denied 
service connection for a disorder of the prostate gland.  
Hence, those matters are no longer before the Board.  In 
December 1998, the Board remanded the issue of entitlement to 
a compensable rating for a left varicocele to the RO for 
further development.  As the RO has continued the denial of 
the veteran's service-connected left varicocele, the matter 
has been returned to the Board for further appellate 
consideration.  


REMAND

When this matter was previously before the Board in December 
1998, it was remanded to afford the veteran a VA urology 
examination to evaluate the severity and extent of his 
service connected left varicocele.  In the remand, the Board 
also instructed the RO to consider all potentially applicable 
diagnostic codes in rating the veteran (depending on the 
symptomatic manifestations, if any, of the varicocele) and to 
determine whether special monthly compensation should be 
awarded for loss of use of a creative organ.  The varicocele 
has been rated by analogy to 38 C.F.R. § 4.115, Diagnostic 
Code 7523 pertaining to complete atrophy of a testis.  This 
code also requires an evaluation of the veteran for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350, specifically subsection (1), which pertains to the 
loss or loss of use of a creative organ.  

As the veteran's representative points out in written 
argument dated in May 2000, a review of the VA urology 
examination report shows that the examiner did not 
specifically provide an opinion as to the severity and extend 
of the service-connected varicocele.  In particular, the 
Board notes that that there was no discussion of a left 
varicocele on the VA urology examination.  The diagnoses was 
urinary incontinence, slight renal failure, and mild, benign 
prostate hypertrophy.  Based on the examiner's findings, the 
RO determined in a December 1999 supplemental statement of 
the case that there was no evidence of a left varicocele; 
hence, the additional matters of special monthly compensation 
and application of other potentially applicable diagnostic 
codes were not addressed by the RO.  However, the Board finds 
that the examiner's report does not clearly establish that 
there was no evidence of left varicocele at the time of the 
examination.  Accordingly, the Board agrees with the 
veteran's representative that a further remand is required, 
even though such action will, regrettably, further delay a 
decision in this appeal.

As recently held by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999),

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders. We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the December 1998 remand.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should also schedule the 
veteran for a VA urology examination, to 
determine the nature and severity of his 
service-connected left varicocele.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, to 
include X-rays, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner should specifically 
address whether a left varicocele exists 
and, if so, the examiner should 
specifically identify all symptomatology 
that is attributable to the left 
varicocele.  If the examiner finds that 
no left varicocele exists, or determines 
that it is not medically possible to 
distinguish symptomatology attributable 
to that disorder from that attributable 
to other genitourinary disability, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  

2.  To help avoid future remand, the RO 
should review the examination report to 
determine if it is in compliance with 
this REMAND.  See Stegall, 11 Vet. App. 
at 271.  If actions taken are deficient 
in any manner, appropriate corrective 
action should be undertaken.

3.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to a compensable 
evaluation for a left varicocele, and 
should also consider whether special 
monthly compensation under § 3.350(1) 
should be awarded for loss of loss of use 
of a creative organ.  If there is 
insufficient data for this determination, 
the RO should take appropriate action, to 
include if necessary, ordering a 
supplemental examination by a board of 
tow urologists, to make findings 
responsive to the criteria outlined in 
3.350(1).  The RO should consider all 
potentially applicable diagnostic codes 
in rating the veteran.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




